Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         Non-Final Rejection 
 The Status of Claims:
Claims 1-2,4-9,11-12,14-22 are pending. 
Claims 1-2,4-9,11-12,14-22  are rejected. 

DETAILED ACTION
1. 	Claims 1-2,4-9,11-12,14-22  are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a 371 of PCT/ US2018/039551 06/26/2018
which claims benefit of 62/524,879 06/26/2017..  


    Drawings
3.         The drawings filed on 12/26/2019 are accepted by the examiner. 
        IDS
4.          The IDS filed on 12/30/2019 is reviewed by the examiner.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2,4-9,11-12,14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claims 1, 4, and 11-12, the chemical  terms  ” alkyl group, heteroalkyl group, aryl group, heteroaryl group, alkenyl group, heteroalkenyl group, alkynyl group, heteroalkynyl group, cycloalkyl group, heterocycloalkyl group, alkylcycloalkyl group, heteroalkylcycloalkyl group, aralkyl group, and heteroaralkyl group, an alkoxy group, a fluorinated alkoxy group an alkyl group, heteroalkyl group, aryl group, heteroaryl group, alkenyl group, heteroalkenyl group, alkynyl group, heteroalkynyl group, cycloalkyl group, heterocycloalkyl group, alkylcycloalkyl group, alkylheterocycloalkyl group, alkylcycloheteroalkyl group, aralkyl group, and heteroaralkyl group ”are  recited. These expressions are vague and indefinite because the claims do not specify the number of carbon atoms ranges for each of the various groups of alkyl, alkenyl, heteroalkenyl, alkynyl ,cycloalkyl, heterocycloalkyl group, alkylcycloalkyl, heteroaralkyl group, alkylheterocycloalkyl group etc..

Appropriate correction is required.

In claims  1 ,4, and 11-12, the chemical terms “heteroaryl group”,”  heterocycloalkyl group”, and “heteroaralkyl group” are recited. These expressions are vague and indefinite because the claims do not specify what kind of hetero arums are present in each of the the “heteroaryl group”,”  heterocycloalkyl group”, and “heteroaralkyl group” and “alkylheterocycloalkyl group “  and how carbon atoms are present in the their respective groups. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




5.	Claim(s) 1-2, 4, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated clearly  by Cushman et al (Journal of Natural Products (1991), 54(6), 1656-60).
Cushman et al discloses the 5,3’-dihydroxyflavone compound as in claims 1-2 and its pharmaceutical composition useful for treating breast carcinoma(see abstract)

    PNG
    media_image1.png
    168
    245
    media_image1.png
    Greyscale

(see  page 1658, table 1, compound#52)
All of the compounds were initially tested once in each cell line at astarting dose of 100 μg/ml. The active compounds (ED5„<4 μg/ml) were tested again, and the values shown for these cytotoxic substances are the average of two determination. 
(see page 1656, right col., at the first paragraph).
 Regarding claim 1, Cushman discloses the 5,3’-dihydroxyflavone compound wherein R3, R6, R7, R2’, R4’, and R6‘ are each independently H; R8 is H and R5 and R3’ are hydroxyl. and R5’  is H and a pharmaceutically acceptable carrier.
Regarding claim 2, Cushman discloses the 5,3’-dihydroxyflavone compound

Regarding claim 4, Cushman discloses the 5,3’-dihydroxyflavone compound wherein R3, R6, R7, R2’, R4’, and R6‘ are each independently H; R8 is H and R5 and R3’ are hydroxyl. and R5’  is H and a pharmaceutically acceptable carrier.

Regarding claim 12, Cushman discloses the 5,3’-dihydroxyflavone compound
where R3' is hydroxyl, R5 is hydroxyl, R2 is H, R4' is H, and R5’, R3, R6, R7, R8, and R6, are each independently selected from: H. 

.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-2, 4, 7,11-12,14-15, 19-22  are rejected under 35 U.S.C. 103 as being unpatentable over Cushman et al (Journal of Natural Products (1991), 54(6), 1656-60). and further in view of Jarrott et al (US 2009/0130051A1)

Cushman et al discloses the 5,3’-dihydroxyflavone compound as in claims 1-2 and its pharmaceutical composition useful for treating breast carcinoma(see abstract)

    PNG
    media_image1.png
    168
    245
    media_image1.png
    Greyscale

(see  page 1658, table 1, compound#52)
All of the compounds were initially tested once in each cell line at astarting dose of 100 μg/ml. The active compounds (ED5„<4 μg/ml) were tested again, and the values shown for these cytotoxic substances are the average of two determination. 
(see page 1656, right col., at the first paragraph).

However, the instant invention differs from the prior art in that R4’ being an alkyl (methyl) , the addition of therapeutic agent , the method of treatment of estrogen  receptor- dependent breast cancer , an adjunct anti-cancer treatment are unspecified in the prior art 


Jarrott et al discloses a pharmaceutical composition containing flavonoid compounds and their uses for treating cancer in the followings:

    PNG
    media_image2.png
    73
    662
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    575
    560
    media_image3.png
    Greyscale

(see from page 1  from a pargraph#0016 to page 2  a pargraph#0019)

    PNG
    media_image4.png
    409
    673
    media_image4.png
    Greyscale

(see page 3, paragraphs#0061-0064)

    PNG
    media_image5.png
    263
    667
    media_image5.png
    Greyscale

(see page 4, paragraphs#0073-0075)

    PNG
    media_image6.png
    289
    533
    media_image6.png
    Greyscale

(see page 9, paragraph#0209)

Regarding claim 1, Cushman discloses the 5,3’-dihydroxyflavone compound wherein R3, R6, R7, R2’, R4’, and R6‘ are each independently H; R8 is H and R5 and R3’ are hydroxyl. and R5’  is H and a pharmaceutically acceptable carrier.

Regarding claim 2, Cushman discloses the 5,3’-dihydroxyflavone compound.

5,3’-dihydroxyflavone compound wherein R3, R6, R7, R2’, R4’, and R6‘ are each independently H; R8 is H and R5 and R3’ are hydroxyl. and R5’  is H and a pharmaceutically acceptable carrier.


Regarding the claims 7 and 11, about the limitation of R4’ being methyl,  the prior art are silent about it. However, it is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Lincoln, 126 USPQ 477, USPQ 40(CCPA 1942); In re Wood, 582 F.2d 638, 199USPQ 137(C.C.P.A. 1978). Furthermore, compounds that differ only by the presence or absence of an extra methyl group or two are homologues.  Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  The homologue is expected to be prepared by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing homologues.  Of course, these presumptions are rebuttable by the showing of unexpected effects, but initially, the homologues are obvious even in the absence of a specific teaching to add or remove methyl groups.  See In re Wood, 199 USPQ 137; In re Hoke, 195 USPQ 148; In re Lohr, 137 USPQ 548; In re Magerlein, 202 USPQ 473; In re Wiechert, 152 USPQ 249; Ex parte Henkel, 130 USPQ 474; In re Fauque, 121 USPQ 425; In re Druey, 138 USPQ 39.  In all of these cases, the close structural similarity between two compounds differing by one or two methyl groups was itself sufficient show obviousness. See also MPEP 2144.09, second paragraph. Thus, the skilled artisan in the art would expect such a modification to be feasible and successful in the absence of unexpected or unobvious results in the prior art.

5,3’-dihydroxyflavone compound
where R3' is hydroxyl, R5 is hydroxyl, R2 is H, R4' is H, and R5’, R3, R6, R7, R8, and R6, are each independently selected from: H. 

Regarding claims 14 and 22, Jarrott et al discloses flavonoid compounds containing  5,3’-dihydroxyflavone and other compounds(see from page 1  from a pargraph#0016 to page 2  a pargraph#0019)  which can have an additional therapeutic agent  for the treatment as well as its pharmaceutical composition as shown in the paragraph#0074 (see page 4, paragraphs#0073-0075)

Regarding claim 15, 19-20, Jarrott et al discloses the method of treatment of cancer using flavonoid compounds of formula I and  the pharmaceutical composition containing flavonoid compounds of formula I , one of which corresponds to  5,3’-dihydroxyflavone useful for treating breast carcinoma(see abstract) as shown in Cushman. Both prior art are closely related to each other with respect to the treatment of a generic cancer vs. breast cancer. Therefore, if the skilled artisan in the art had desired to apply the method of treating a specific breast cancer, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to apply Jarrott’s teaching of the method of treating a cancer using flavonoid compounds with Cushman’s 5,3’-dihydroxyflavone composition  
. This is because the skilled artisan in the art would expect such a combined prior method to be successful and feasible as guidance shown in the prior art. 


Cushman expressly discloses the 5,3’-dihydroxyflavone compound and its pharmaceutical composition useful for treating breast carcinoma(see abstract); similarly, Jarrott does teach the method of treatment of cancer using flavonoid compounds of formula I and  their  pharmaceutical composition containing flavonoid compounds of formula I. Both have shared the common 5,3’-dihydroxyflavone compound .
 Also, both prior art are closely related to each other with respect to the treatment of a generic cancer vs. breast cancer. Therefore, if the skilled artisan in the art had desired to apply the method of treating a specific breast cancer, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to apply Jarrott’s teaching of the method of treating a cancer using flavonoid compounds with Cushman’s 5,3’-dihydroxyflavone composition  
. This is because the skilled artisan in the art would expect such a combined prior method to be successful and feasible as guidance shown in the prior art. 







Conclusion
Claims 1-2,4-9,11-12,14-22  are rejected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        4/06/2021